IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kenneth Frankiewicz,              :
                                  :
                       Petitioner :
                                  :
                 v.               :       No. 20 C.D. 2017
                                  :       Submitted: September 1, 2017
Workers' Compensation Appeal      :
Board (Kinder Morgan, Inc.),      :
                                  :
                       Respondent :


PER CURIAM
                                  ORDER


     NOW, this 21st day of February, 2018, it is ordered that the above-captioned
Memorandum Opinion, filed November 14, 2017, shall be designated OPINION and
shall be REPORTED.